Case 3:21-cv-02129-SK Document 1-1 Filed 03/26/21 Page 1 of 7




                EXHIBIT A
                            Case 3:21-cv-02129-SK Document 1-1 Filed 03/26/21 Page 2 of 7



                                           SUMMONS
                                    (C:rfACION JUDICIAL)                                                                    FORCDUR7U$EOM.Y
                                                                                                                        {SOL.0 PJ/JlA USO DE LA CORTE}
NOTBCE TO DEFENDANT: HOME DEPOT U.S.A., INC., and DOES 1 to 50                                                              E!eetro111lllca Uy
(A VHSO AL DEMANDADO}:                                                                                                          FILED
                                                                                                            PJI Superior CCJ;1rt cfCaHfornia,Coctnfy of San M�t,ec,.
                                                                                                           ON                  1/21/2021
                                                                                                           Sy ______[� Wai Shan La1!e ·--
                                                                                                                 .
                                                                                                                       Pieputi,Cllerk



YOl!J ARE BEING SUED BY PL.ABNTIFF: CHARLENE FERREIRA
(LO EST.A DEMANDANDD EL DEMA.NDANTE):



  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within SO days. Raad the lnformaHon
  below.
     You have 30 CALENDAR DAYS af!erlhis summons and legal papers are served on you to tile a Written response etthle coortand hsve III copy
 served on the plaintiff. A lelll!!r or phone call will net protect lfOU. Your written rasponsa must be In proper legal fem, If lfl)U want the eourt to hear your
 case. There may be a court mrm that you can uss for �r response. You e&n ffnd lhese caurt forms end mere lnfonnetion st the Ca!ffomla Courts
  Online Self-Help Center (www.OOUltinfo.ca.gavlselfllalp), your county law library, or1ne courthouse nearest you. If you CSM()l pay ihe filing fee, ask
  the court cleric: for a fee walvar fonn. If you do not file your response en lime, you may lose the case by default, and ycur wages, money, and property
  may be taken without further wamtng fmm the court.
     Thar& are ottier legal requiraments. You m ay want to call an eiiomey right away. If yau do not !maw an attorney, ycu may want to call an attcmey
  raferral service. If you cannot affoo:! an attorney, you may be eligible for free legal senriDSS from a nonprofit legal aervlc.s pmgram. You can locate
 th111se nonprofit groups at the Callfomla Legel Services Web site (wwwJaWhsJpcalJfomla.oitl'), the Callfomla Courts Online Self-Help Center
  (www.courllnfo.ca.gov/Belfht$), or by contacting y;;,ur local court or county bar asBOC!etloo. NOTE: The court has a statutory rien for waived fees and
  costs on  env  settlement Ill' arbitration award of $10,000 or mcra In a ell/II case. The coort's lien must be paid before the court Will dlsmlSIJ thi5 case.
  1AVISOl Lo han demandado. Si no TBSptJnda damro de 30 dias, la corte ptmde decldir en su contra sfn escuchar su l/<Sf'&l6n, Lea kt lnformaclon a
  ccnlfrluacion
    Tiene 30 DIAS DE CALENDARIO despues de que IP 9nfroguen ssta cltacl6n y papsfes /agates para presentar una respuesta por eBClfto an esta
  co,te y hacer q/J9 $8 entregue una copia al demandente. Una carla o una 1/emada telef6nk:a no lo protegen. Bu respuesta par esr;rfto flooe qw ester
  en Formato fags/ co�cto sf desea qua procliSell su caso en la carte. Es poslble que haya un fo,mufarlo qua usted pueda ussr para su rospueste.
  Puede 'Bncontrar estos fomlulario.-; dfJ fa co,te y mes lnfonnaclon en el Centro de Ayuda de las Cortes de Calffomla (www.sucorte.ca.gov), en /a
  bibliotec.e de leJ1611 dew condado o em la co,t,s qw le qusde Trl6S ttil'C&. Si no pueds pagar la cuota de pmsentaclon, pida al secreterio da Is corfs
  que Fe rM un fonnulario de exenc/6n de pago de cuctas. SI no p/"9Senta su respUBSta a tiempo. pueda parrJer el caso por incumplimkmto y ta carts le
  podra qultar su sue/do, dlnero y biMBs sin mas adllertencis,
    Hay otras requlsfl.os lega/es. Es reC01TIMJdable qus llama a un abogada fnmadJalamente. SI no canoes a un abogado, pusde Damar a un sarvicio de
  remisi6n a &bogedos. SI no p�de ,mg11r a un abogado, es pm;ibJB qll8 cumpla con /os reqUfs/tM para oblener servicios legates gratuitos de un
  programs de �rvMo:i legafas sin lines ds lucro. Puede rmconl!ar astos grupos sin fines de lucro en al BitlD web de Calltbmie Lagal Servlc6s,
  f\Nww.la'M'lelpcalifomla.crg), en el Centro d8 Ayuda de las Carles de Callfomla, l\,wJW,Bucorte.ca.gov) o poniendose an contacto con le corte o i,/
  �fa de, sbogados locales, AV/SO: Por lay, la carte tiene derecho a rat:lamar las cuctas y los castos exenws por lmponer un gravamen sobro
  cuslquler recuparacion d6 $10,GDfJ 6 roos de !l'Ellor reclblde mediants un ec/Jefl:lo o una concesi6n de arbltraje en un caso de de� ctvl/, Ttelff1 qUB
  oeaer el gravaman de la corte antes de aue /El corre pueda desl9Char el caso.
t ne name enci eccress 01 the court Is:                                                                      CASE NUMBER:
(El nombre y direccion de le corte es):                                                                                       21-CIV-00278
                                                                                                             fNl'Jmarod&fC8soJ:
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN MATEO
UNLIMITED JURISDICTION
400 County Center
Redwood City, CA 94063
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, ls:
(El nombre, la direcci6n y el numero de telefono del abogado def dsmandante, ode/ demandante que no tiene abogado, es}:
ROBERT A. DALBY, SBN 130823                                                                        (510) 523-3200                     (610}523-8851
BERG INJURY LAWYERS
2440 Santa Clara Avenue
Alameda, CA 94501
             1/21/2021              Neal I. Taniguchi                                                Isl Wai Shan Lee                                    , Deputy
����)                                                                           ���!toJ                                                                    (Ad/unto)
(For proof of service of this summons, use Proof of Service of Summons ('fom, POS--010).)
(Para prueba de entraga de esta ciletion use el fcrmulario Proof or Service of Summons, (POS-010)).
                                 NOTICE l'O THIE PERSON SERVED: You are served
 [SEAL)                          1.        D
                                         as an individual defendant
                                           D
                                                                                             .tle,,t:Jo-z'"" !/. 5-/J' �-'?e,,
                                 2.       as the person sued unda       fictitious n /e of (specify):
                                                                   //               a;
                                                                                                                                                ·�
                                       3. � onlbehalfof(spaclfyJ:�n,.e,                                                                                     •

                                           under:   00 CCP 416.10 (corporation) /                      ·      D CCP 416.60 (minor)
                                                    D CCP 416.20 (defunct cmporalion)                         D CCP 416.70 (conservatee)
                                                    D CCP 416.40 (association or partnemhlp)                  D CCP 416.90 (authorized person)
                                                    D other (specify):
                                      4.   Db         ersonal delive      on date :                                                                          Paa,,!of1
 Form Adop14d fer Msndato,y I.I&•                                       Sll.JJMMOINS                                                Oodeol'CMl FmcedUl'il §§ 412.20,4615
   Jlldldel Cruru:!J of Caloole
  SUM-100 [R<W. July 1. 2008]
                                 Case 3:21-cv-02129-SK Document 1-1 Filed 03/26/21 Page 3 of 7



                                                                                                                                          PLID..PHl@1
 ATTORNEY CJR PARTY WITHOllT ATTORNEY /N"""', Sim Bar m.rmbor, end erJdIN•):
 ROBERT A. DALBY, SBN 130823
WILLIAM S. GINSBURG, SBN 99704
                                                                                                                      FORCOUR7J'USEDNLY

                                                                                                                     EledronacaHy
                                                                                                                                                          I
 BERG INJURY LAWYERS                                                                                                    FILED
 2440 Santa Clara Avenue                                                                             ey Su:Per.¢r C=t r;,f C.alffom[Q, CQtHlly QlS�n M,rc�,;,
 Alameda, CA 94501                                                                                   ON             1/21/2021
          TELEPHONENO: (510) 523-3200                     FAXNO.(Opl.l,nal): (510) 523-8851
E-MAIL ADDRESS (Op�Q: www.berginjurylawyers.com
   ArroRNEYfOR iMimet: IP!alntffl' CHARLENE FERREIRA
SUl?ERJIOR COUIFtT OF CALIFORNIA, COUNTY OF SAN MATEO
        sTREET �s: UNLIMITED JURISDICTION
       MAILING ADORES8: 400 County Cenier
      CITY AND 21r COOE: Redwood City, CA 94063
           sRANCH NAME, SouO!em Branch
            PLAINTIFF: CHARLENE FERREIRA


           DEFENDANT: HOME DEPOT U.S.A., INC., and


   D[J DOES 1 TO                50
 COMPLAINT-Pel!'8@mial Onjl.llry, Property Damage, Wmngful Death
        D AMENDED (Number):
 Type (t:her:k all that apply):
  0    MOTOR VEHSCLE             [X] OTHER (specify): General Negligence and
             00
             Property !Olamallle             D
                                        Wiroo,�i Delillih  Premises Liability
             00
             Personal Hrnjury                D
                                        Other Damages (�pecify}:

  Jurisdie&n (chet:lc tall that spply):
   0      ACTION IS A ll!MITED CaVIL CASE                                                             t.ASE NUMBER:
           Amount demanded             D does l!'llct exceed $'10,000
                                                                                                          21-CIV-00278
                                       D exceeds $10,000, but dl!llas i'llOt exceed $25,000
   00      ACTION IS AN UNLIMITED CML CASE (exceeds $25,000)
   0       ACT!ON IS RIECU.SSIFllED byl!llis amended ccmplall'!Jt
             D    from limited to unlimited
          r7 from IJll'llimlted to limited
  1. IF'ffaintlff (name or names): CHARLENE FERREIRA

        alleges causes of action against defendant (name or names): HOME DePOT U.S.A., INC., end DOES 1 to 50

  2. This pleading, including attachments and exhibits, consists of the following number of pages: Five
  3. Each plaintiff named above is a competent adult
     a.      D except plaintiff (name):
        (1)   D     a corporation qualified to do !business in California
         (2)  D     an unlncorpcrated entit-J (describe):
         (3)  D     a public entity (describe):
         (4)  D     a milllOr          D
                                      an adult
               D
              {a)       for whom a guardian or conservator of the estate or a guardian ad !item has been appointed
                D
              (b}       other (specify):
        {5)   D     other (specify):

              D
        b.
             (1)
             (2)
                    E]
                   except plaintiff (name):
                       a corporation qualified to do business in California
                       en unincorporated entity (describe):
             (3)   D   a public entity (describe):
             (4)   D   a minor         D    an-adult
                  (a)D     for whom a guardian or conservator of the estate or a guardian ad !item has been appointed
                  (b)D     other (specify):
              (5)  D   other (specify):

          D Information about addlt!onal plaintiffs who are not competent adults is shown in Attachment 3.
 FClfltl �prw,,d l'cr ()p!lonal I.he              COMPILABN'lr-Persoinel Rrtijl.ll'y, Pll'cperiy
   JUdldal Ca<ml cf CallftJmla
PI.P.PHl01 �v. Janumy 1. 2007]                         Damage, Wren�! Death
                               Case 3:21-cv-02129-SK Document 1-1 Filed 03/26/21 Page 4 of 7




  SHORT TITLE: FERRElRA vs. HOME DEPOT U.S.A., INC., et al.                                                     CASE NUMBER;

                                                                                                                   21-ClV-00278
  4.    D Plaintiff (name):
               ls dofng business under the fictitious name (specify):

          and has complied with the fictitious business name laws.
   5. Each defendant named above Is a natural person
      a. [X] except defendant (name): HOME DEPOT U.S.A.,                      c.   D except defendant (name):
       INC.

              (1)   D a business organization, fonn unknown                        (1)   D a business organization, form unknown
              (2) [X] a corporation                                                (2)   D a corporation
              (3)   D an unincorporated entity (describe):                         (3)   D an unincorporated entity (describe):
              (4)   D      a public entity (describe):                             (4)   D a public entity (describe):
              (�} D        other (specify):                                        (5)   D o1her (specify):

         b.   D      except defendant (neme):                                 d.   D       iexcelJllt defendant (name):


              (1)   D a business organization, fOl7Tl unknown                      (1) D a business organization, form unknown
              (2)   D a corporation                                                (2) D a corporation
              (3)   D an unincorporated entity (desc."ibe):                        (3) Dan unincorporated entity (describe):

              (4)   D      a public entity (descn"be):                             (4)   D a public entity (descnbe);
              (5)   D other (sp9Cify):                                             (5}   D other (specify):


         D information about additional defendants who are not natural persons ls contained in Attachment 5.
   6.    The true names of defendants sued as Does ara unknown to plaintiff.
         a [X] Doe defendants (specify Doe numbera): 1 to 25                          were the agents or employees of other
                 named defendants and acted within the scope of that agency or employment.

      b. [X] Doe defendants (specify Doe numbers); 26 to 50                          are persons whose capacities are unknown to
              plaintiff.
   7.    D Defendants who are Joined under Code of Cfvll Procedure section 382 are (names):




   8. This court is the proper court because
      a.       D
              at least one defendant now resides in its jurisdictional area.
      b.       D
              the principal place of business of a defendant corporation or unincorporated association is in its jurlsdfctfonal area.
      c. [K] injury to person or damage to personal property occurred in its jurisdictional area.
      d.       D
              other (specify):



   9.    D Plaintiff Is required to comply with a claims statute, and
         a.    D has complied with applicable claims statutes, or
         b.    D Is excused from complying because (specify):


FI.D-P!�O'I [Rev. January 1, 200n
                                                         COMPL.AaNT-Persoll'iai injury, P!Mperty
                                                              Damage, Wrol!ilgj'il.llB Deatlhl
                            Case 3:21-cv-02129-SK Document 1-1 Filed 03/26/21 Page 5 of 7



                                                                                                                                  PUl-Fl--0@1
   SHORT TITLE: FERREIRA vs. HOME DEPOT U.S.A., INC., et al.                                                   CASE:: NUM!lal:

                                                                                                                   21-C!V-00278
10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
    causes of action attached):
    a.     D Motor Vehicle
    b. 00 General Negligence
    c.     D  Intentional Tort
    d.     D Products Liability
    e. [X] Premises Liability
    f.     D Other (specify):




11 . Plaintiff has suffered
     a. 00 wage loss
     b. 00 loss of use of property
     c. 00 hospital and medical expenses
     d. 00 general damage
     e. [Kl property damage
     f. [X] loss of earning capacity
     g.    D    other damage (specijy):




12.   D The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
       D listed In Attachment 12.
      a.
       D as follows:
      b.




13. The relief sought in this complaint is within the jurisdiction of this court.


14. PDalntlff prays for judgment for costs of suit; for such relief as Is fair, just, and equitable; and tor
      a. (1) [X] compensatory damages
         (2)      D
                  punitive damages
         The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
         (1) 00 according to proof
         (2)       D
                  In the amount of: $


 15. [X] The paragraphs of this complaint alleged on infonnation and belief are as follows (speaffy paragraph numbers):
         Ail paragraphs of this complaint arei alleged en information and belief.




Date: January 15, 2021



 ROBERT A. DALBY. SBN 130823
                            {TYPE OR PRINT NAME)

Pl!).pl,-001 [Rav. Janue,y 1, 2007]
                                                   COMPII..A.li\!11"-!PersoR'!lai li'ijllilry, Prrop�                              ti,;gehf3
                                                         Damage, WronQfalli Death
                        Case 3:21-cv-02129-SK Document 1-1 Filed 03/26/21 Page 6 of 7




                                                                                                                            PI..D-Pl-lllll114'
SHORT TliLE: FERREIRA vs. HOME DEPOT U.S.A., INC., et al.                                        CASE NUIIABER:

                                                                                                       21-CIV-00278
     FIRST                                   CAUSE Of ACTUON-Premlses L§albmll:y
                     (number)

   ATTACHMENTTO [X] Complaint                     O    Cross-COmplalnt
   (Vise a separate cause of action form for each caus& of action.)

   Pram.L-1_ Plaintiff (name): CHARLENE FERREIRA
             alleges the sets of defendants were the legal (proximate} cause of damages to plaintiff.
             On (date): September 15, 2020                   plaintiff was injured on the following premises in the following

                  fashion (description ofpremises and circumsianc8$ of injury):
                  While shopping at the Home Depot store located at 1125 Old County Road in San Carlos, California,
                  Plainttff CHARLENE TRIPPED and fell over an elaborate Halloween dlsplay. As a result of her fall, Plaintiff
                  suffered severe physical and emotional Jnjuries.




   Prem.L-2.            00 Count One-N111gl!gence      The defendants who negligently owned, maintained, managed and operated
                              the described premises were (names): HOME DEPOT U.S.A., INC. and


                             [K] Does �'l ___ to 6
                                                 '"'"0�--


   Prem.L-3.            D Couni! Two-Wmful Failure          to Wam [Civil Code section 846] The defendant owners who willfully
                              or mallcloosly failed to guard or warn against a dangerous condition, use, strudure, or acti\llty were
                              (names):

                             D      Does ____ ta ____
                                                                D en Invited guest CJ a paying guest.
                               Plaintiff, a recreational user, was

   Prem.L--4.           D Ccun!I Three-Dangerous Condition fif Public Property          The defendants who owned public property
                              on which a dangerous conditlcn existed were (names):


                                   D Does ____ to ____
                               a. D The defendant public entity had D actual D constructive notice of the existence of the
                                    dangerous condition ln sufficient time prior to the injury to have corrected It
                               b. D The condition was created by employees of the defendant public entity.

    Prem.L-5. a. [X] Al!ragatlons abcwt Other IOefendtaJnts The defendants who were the agents and employees of 1he
                     other defendants and acted within the scope of the agency were (names): HOME DEPOT U.S.A., INC.
                     and

                              00       Does �1 ___ to =50
                                                        =----
                   b.   D The defendants who are liable to plaintiffs for other reasons and the        reasons for their liability are
                         D described In attachment Prem.L·S.b D as follows (names):

                                                                                                                                    Pll o 1 oW1
     FomiApprovsd for Optional Use                                                                                Code of CMI Pr=dura, § 425.12
        Judl<:!al Council of Ccllf'omla      CAUSE OfF AC7rn0Nl-Prrem!ses llabmfy
    PUI-Pi-001{4) (Rav. Janua!Y 1, 2007]
                               Case 3:21-cv-02129-SK Document 1-1 Filed 03/26/21 Page 7 of 7



                                                        ___ -------------------.--------!?_l_D-_P_J._00_1..!-;
                                                                                                          (2)
    SHORT TITLE,            FERREIRA vs. HOME DEPOT U.S.A., INC., et et.
[
                                                                                                               21-CIV-00278
                          . CAUSE OF AC"il"iON-GenisraJ Negli�iBUilce
             SECON=D ______                                                                                                Page5
                                                                                                                               �---
            -·-· · ·- (nl/lllber)
           ATTACHMENT TO [xJ Complaint O Cross· Complaint

            (Use a separate cause of action form for each cause of action.)

            GN-1. Plaintiff (name):         CHARLENE FERREIRA

                      alleges that defendant (name):    HOME DEPOT U .$.A., INC., and




                                          1   __
                                 CK] Does ..,__        to50-"----

                      was the legal (proximate} cause of damages to plaintiff. By the following acts or omissions to act, defendant
                      negligently caused the damage to plaintiff
                      on (dale): September 15, 2020
                      at (place): the Home Depot store located at 1125 Old County Road in San Carlos, California.

                   (description of reasons for liability):
        Plaintiff raalleges and incorporates herein by reference each and every allegation contained In the Complaint and the
    First Cause of Aclion, as fully and completely as if said allegations were set forth herein In full.

        Plaintiff further alleges that Defendants HOME DEPOT U.S.A., INC. and DOES 1 to 50, and all of their departments,
    agents, and/or employees did so negligently own, design, lay out, construct, build, supervise, control, entrust, maintain,
    repair, and/or renovate the premises of the Home Depot store located at 1125 Old County Road in San Carias,
    California, so as to create a dangerous condition. Specifically, said Defendants, and each of t hem, did carelessly and
    negligently design, lay out, construct, and decorate an elaborate HaDoween dlspiay containing numerous an!matronic
    monsters and other creatures that could be activated by pressing various buttons located in and around the display.
    Within 1hls display were electrical cords and other hidden traps for the unwary. After constructing said display,
    Defendants, and each of them, posted numerous signs on and near it, importuning customers to enter the display and
    push the buttons to activate the various animatronlc monsters and creatures. While viewing the display and pressing the
    various buttons, as Defendants importuned her to do, Plaintiff FERREIRA tripped and fell to the floor, sustaining severe
    injuries and damages as herein alleged.




                                                                                                                                      Paue 1 Df 1
       Form Approved for Op�onai Use
        Judlclal Council cl Callfomls
     PLO-Pl-001(2) [Rev. January 1, 2007]
